DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1, 7 and 15 have been amended, claims 15-18 have been withdrawn, and claims 1-14 are currently pending in this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (7,523,830) in view of Lu et al (2010/0108565).
As to claim 1, Burns discloses a wafer cushion (56), comprising: a frame (perimeter frame 58); and a plurality of spring beams (68), wherein each of the plurality of spring beams includes: a first arm, joined to the frame and extending in a first direction apart from the frame to a first arm end (project inward in perimeter frame 58 from side rails, column 4, lines 15-17); a second arm (80) joined to the first arm at the first arm end and extending in a second direction, different from the first direction, to a second arm end (second elongated portion projects outwardly from inner wafer receiving portion, column 4, lines 21-24), and  a wafer contact jointed to the second end arm end, wherein the wafer contact has a width greater than a width of a portion of the second arm (as shown in Figure 6, the outboard end 82 is shape with width greater than the second arm 80) and the first arm (as shown in Figure 6, the wafer outboard end 82 is shaped with width greater than both the first and second arm, where join to the frame, extends away from the second arm (82, as shown in Figure 6 of Burns, the first arm having one end attached to the frame 60, other end comprises extend inward from the frame with one end of the first arm comprises inner wafer receiving portion 76 and also connect to one end of the second arm 80, the other end of the second arm 80 further comprises outboard end 82 which is considered as wafer contact that joined to the frame and extends away from the second arm i.e., middle narrower section).  However, Burns does not disclose the second arm is bowed toward the first arm.  Nevertheless,   Lu discloses a wafer cushion with a plurality of spring beams (Figure 12A) having a first arm (501) and a second arm (504), the second arm is bowed toward the first arm (Figure 12A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second arm of Burns that bowed toward the first arm as taught by Lu in order to provide more strength for the second arm to support the arm when in compression.
As to claim 3, Burns further discloses the wafer contact is a V-groove wafer contact (synclinally shape wafer receiving portion).
As to claim 5, Burns further discloses first arm is joined to the frame at a perimeter of the frame, and the first direction is towards a center line of the frame (column 4, lines 15-17 and Figure 6 shows the first arm facing inward).  
As to claim 7, Burns discloses a wafer carrier (Figure 1), comprising a wafer cushion (56), comprising: a frame (perimeter frame 58); and a plurality of spring beams (68), wherein each of the plurality of spring beams includes: a first arm, joined to the frame and extending in a first direction apart from the frame to a first arm end (project inward in perimeter frame 58 from side rails, column 4, lines 15-17); a second arm (80) joined to the first arm at the first arm end and extending in a second direction, different from the first direction, to a second arm end (second elongated portion projects outwardly from inner wafer receiving portion, column 4, lines 21-24), and  a wafer contact jointed to the second end arm end, wherein the wafer contact has a width greater than a width of a portion of the second arm (as shown in Figure 6, the outboard end 82 is shape with width greater than the second arm 80).  However, Burns does not disclose the second arm is bowed toward the first arm.  Nevertheless,   Lu discloses a wafer cushion with a plurality of spring beams (Figure 12A) having a first arm (501) and a second arm (504), the second arm is bowed toward the first arm (Figure 12A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second arm of Burns that bowed toward the first arm as taught by Lu in order to provide more strength for the second arm to support the arm when in compression.
As to claim 8, Burns as modified further discloses the wafer cushion (56) is mounted on a door (16) of the wafer carrier.  
As to claim 9, Burns as modified further discloses the wafer carrier is a front opening unified pod (Figure 2).  
As to claim 11, Burns further discloses the wafer contact is a V-groove wafer contact (synclinally shape wafer receiving portion).
As to claim 13, Burns further discloses first arm is joined to the frame at a perimeter of the frame, and the first direction is towards a center line of the frame (column 4, lines 15-17 and Figure 6 shows the first arm facing inward).  
Claims 1-2, 4-5, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,909,166) in view of Chessman et al (6,951,284) and Lu et al (2010/0108565).


    PNG
    media_image1.png
    638
    821
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    519
    582
    media_image2.png
    Greyscale

As to claim 1, Lin discloses a wafer cushion (Figure 13a), comprising: a frame (rectangular frame as shown above); and a plurality of spring beams (30), wherein each of the plurality of spring beams includes: a first arm (31), joined to the frame and extending in a first direction (the first direction is extending from the frame in horizontal direction towards central hole 34) to a first arm end; a second arm (32) joined to the first arm at the first arm end and extending in a second direction, different from the first direction, to a second arm end; and a wafer contact (32G) joined to the second arm at the second arm end (the arms can be better seem in Figure 10), where join to the frame, extends away from the second arm (as shown in Figure 10 of Lin above, the first arm having one end attached to the frame 31, other end extend inward from the frame with one end of the first arm connect to a second arm, the other end of the second arm  further comprises wafer contacting portion which is considered as wafer contact that joined to the frame and extends away from the second arm when considered the wafer contact portion and second arm are two separate structure).  However, Lin does not disclose the wafer contact has a width greater than a width of a portion of the second arm and the second arm is bowed toward the first arm.  Nevertheless, Chessman discloses a wafer cushion (Figure 4), the wafer cushion have a frame (52) and a plurality of spring arms (64), a wafer contact (64C 62C) joined at the end of the spring arms (64) and the wafer contact has a width greater than a width of a portion of the second arm (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the wafer contact of Lin with width greater than a width of a portion of the second arm as taught by Chessman to minimize the gap between each of the wafer contact to prevent mis-align of the wafer when insert.  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the spring arm of Lin with width less than a width of a portion of the wafer contact as taught by Chessman to provide more resilient to the spring arm.
Nevertheless,  Lu discloses a wafer cushion with a plurality of spring beams (Figure 12A) having a first arm (501) and a second arm (504), the second arm is bowed toward the first arm (Figure 12A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second arm of Burns that bowed toward the first arm as taught by Lu in order to provide more strength for the second arm to support the arm when in compression.
As to claim 2, Lin further discloses the plurality of spring beams (30) is configured such that when a wafer (W) is supported by two of the plurality of spring beams, the wafer only contacts the wafer contacts at the ends of the second arms of the two of the plurality of spring beams (As shown in Figure 12, the wafer is only contacts the wafer contacts 32G when assembled).
As to claim 4, Lin further discloses the surface of the wafer contact configured to contact a wafer has a convex surface (as shown in Figure 10 and column 7, lines 10-21, which teaches the semicircle-shape protruding portion 32C which is shape of convex surface facing the wafer).  
As to claim 5, Lin further discloses the first arm is joined to the frame (rectangular frame) at a perimeter of the frame, and the first direction is towards a center line of the frame (Figure 13 as annotate above).  
As to claim 7, Lin discloses a wafer carrier (10, Figure 9), a wafer cushion (Figure 13a), comprising: a frame (rectangular frame as shown above); and a plurality of spring beams (30), wherein each of the plurality of spring beams includes: a first arm (31), joined to the frame and extending in a first direction (the first direction is extending from the frame in horizontal direction towards central hole 34) to a first arm end; a second arm (32) joined to the first arm at the first arm end and extending in a second direction, different from the first direction, to a second arm end; and a wafer contact (32G) joined to the second arm at the second arm end (the arms can be better seem in Figure 10).  However, Lin does not disclose the wafer contact has a width greater than a width of a portion of the second arm and the second arm is bowed toward the first arm.  Nevertheless, Chessman discloses a wafer cushion (Figure 4), the wafer cushion have a frame (52) and a plurality of spring arms (64), a wafer contact (64C 62C) joined at the end of the spring arms (64) and the wafer contact has a width greater than a width of a portion of the second arm (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the wafer contact of Lin with width greater than a width of a portion of the second arm as taught by Chessman to minimize the gap between each of the wafer contact to prevent mis-align of the wafer when insert.  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the spring arm of Lin with width less than a width of a portion of the wafer contact as taught by Chessman to provide more resilient to the spring arm.
Nevertheless,  Lu discloses a wafer cushion with a plurality of spring beams (Figure 12A) having a first arm (501) and a second arm (504), the second arm is bowed toward the first arm (Figure 12A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second arm of Burns that bowed toward the first arm as taught by Lu in order to provide more strength for the second arm to support the arm when in compression.

As to claim 8, Lin further discloses the wafer cushion is mounted on a door of the wafer carrier (Figure 13B and column 7, lines 54-60 which teach the restraint module 30 be integrated structure and firmly set on the inner surface of the door by snapping).
As to claim 9, Lin further discloses the wafer carrier is a front opening unified pod (as title).
As to claim 10, Lin further discloses the plurality of spring beams (30) is configured such that when a wafer (W) is supported by two of the plurality of spring beams, the wafer only contacts the wafer contacts at the ends of the second arms of the two of the plurality of spring beams (As shown in Figure 12, the wafer is only contacts the wafer contacts 32G when assembled).
As to claim 12, Lin further discloses the surface of the wafer contact configured to contact a wafer has a convex surface (as shown in Figure 10 and column 7, lines 10-21, which teaches the semicircle-shape protruding portion 32C which is shape of convex surface facing the wafer).  
As to claim 13, Lin further discloses the first arm is joined to the frame (rectangular frame) at a perimeter of the frame, and the first direction is towards a center line of the frame (Figure 13 as annotate above).  
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,909,166) and Chessman et al (6,951,284) and Lu et al (2010/0108565), further in view of Nagashima (8,910,792).
As to claims 3 and 11, Lin as modified does not disclose each of the wafer contact is a V-groove wafer contact or a paddle wafer contact.  Nagashima discloses a wafer cushion (21), the wafer cushion (21) comprises wafer contact (Figures 4 and 5) and the wafer contact is a V-groove wafer contact (column 6, lines 48-51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer contact portion of Lin with V-shape groove contact as taught by Nagashima so when the door close, the wafer would contact the bevel portion of the V-shape groove and slide into the center of the V-shape groove to stabilized the wafer when the door is closed. 
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,909,166) and Chessman et al (6,951,284) and Lu et al (2010/0108565), further  in view of Wiseman (8,528,738).
As to claim 6 and 14, Lin as modified does not disclose each of the spring beams includes a secondary contact point on the second arm, located where the second arm is joined to the first arm, and wherein the secondary wafer contact is configured to contact a wafer only when a shock event occurs.  Nevertheless, Wiseman discloses resilient cushion for wafer container (62), the wafer container discloses a wafer contact (66) and a second wafer contact (opposite surface of the U-shape compression spring) form on the arm (62 as shown in Figure 4 and 5).  The wafer contact in contact with the periphery of wafer (46) when in compression of the door.  The second contact point would be contact with the wafer when a shock event occurs and the wafer is moving.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm of the wafer cushion of Lin with additional protrusion at the arm of the of the wafer cushion as taught by Wiseman to provide additional compression spring to provide additional resiliency to the arm and protects the wafer in any shock event. 
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that both Burn and Lin does not disclose the new added limitation.  Such argument is not found persuasive. 
Burns discloses all the previous limitation as previous rejection as shown above, further discloses the wafer contact has a width greater than a width of a portion of the second arm (as shown in Figure 6, the outboard end 82 is shape with width greater than the second arm 80) and the first arm (as shown in Figure 6, the wafer outboard end 82 is shaped with width greater than both the first and second arm, where join to the frame, extends away from the second arm (82, as shown in Figure 6 of Burns, the first arm having one end attached to the frame 60, other end comprises extend inward from the frame with one end of the first arm comprises inner wafer receiving portion 76 and also connect to one end of the second arm 80, the other end of the second arm 80 further comprises outboard end 82 which is considered as wafer contact that joined to the frame and extends away from the second arm i.e., middle narrower section).   
Lin discloses all the previous limitation as previous rejection as shown above, further discloses the wafer contact (32G) joined to the second arm at the second arm end (the arms can be better seem in Figure 10), where join to the frame, extends away from the second arm (as shown in Figure 10 of Lin above, the first arm having one end attached to the frame 31, other end extend inward from the frame with one end of the first arm connect to a second arm, the other end of the second arm  further comprises wafer contacting portion which is considered as wafer contact that joined to the frame and extends away from the second arm when considered the wafer contact portion and second arm are two separate structure).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736